Citation Nr: 1213510	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for PTSD.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

The case was previously before the Board in November 2009, and February 2011, when it was remanded for additional development.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's statements regarding the occurrence of stressors in service are not credible and/or consistent with the circumstances or conditions of service.

3.  There is no credible supporting evidence that the claimed non-combat, in-service stressors occurred.

4.  Current diagnoses of PTSD are based upon non-combat stressors for which no credible supporting evidence exists.  

5.  There are post-service diagnoses of depression, which medical evidence indicates is related to the diagnosed PTSD.  

6.  Service treatment records reveal a diagnosis of a personality disorder during service prior to the period of time of the stressors alleged.

7.  Service treatment records do not reveal any treatment, or diagnosis of a psychiatric disability; psychiatric clinical evaluation was normal on separation examination.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309,  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in March 2004 and March 2006 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Veteran's service treatment records, and VA medical treatment records have been obtained.  VA has undertaken extensive development in an attempt to verify the alleged non-combat stressors.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran were conducted and are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence showing that a psychosis became manifest during service or within the first year after separation from service.  38 C.F.R. § 3.384. 

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  An October 2003 VA treatment record links a diagnosis of major depressive disorder as being directly linked to PTSD.  However, for the reasons stated below, service connection for PTSD is being denied.  Accordingly secondary service connection for any psychiatric disability allegedly caused by the claimed PTSD is not warranted.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

In his February 2004 claim, the Veteran specifically indicated that he was filing a claim for service connection for PTSD.  

Service connection for post traumatic stress disorder requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128   (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court stated, "If the veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f). If, however, the veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors." 

During the pendency of the appeal, the regulations related to claims for PTSD were amended to now state: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

3.304(f)(3)(2011). 

The Board acknowledges the new regulations.  However, they are inapplicable to the Veteran's claim.  Simply put, the Veteran served in Japan and Korea after hostilities of the Korean War had ceased.  He alleges several non-combat stressors. Accordingly, credible supporting evidence that the claimed in-service stressors occurred is required. 38 C.F.R. § 3.304(f).

The Veteran claims entitlement to service connection for PTSD.  There are some recent diagnoses of psychiatric disorders other than PTSD.  He claims he has PTSD as a result of stressors he experienced during active duty while serving in Japan and Korea.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal and will consider all of the Veteran's psychiatric disorders.   

The Veteran's DD 214 is of record.  It reveals that he served in the Army from July 1955 to November 1957; he had 1 year, 9 months, and 29 days of foreign service. He served "overseas in 8th US Army (rear)."  In February 2004, the National Personnel Records Center (NPRC) reported that the Veteran's service personnel records had been destroyed by fire. 

VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  VA  has met this obligation by searching for additional records and conducting extensive attempts to verify the Veteran's alleged stressors.

The Veteran's service treatment records have been obtained and are of record.  A November 1955 medical certificate reveals that the Veteran was seen for psychiatric evaluation in November 1955.  The Veteran was manipulating in an attempt to obtain separation from the service.  After full psychiatric examination, the diagnosis was a personality disorder:  "pathological personality type; inadequate personality manifested by passive-aggressive, masochistic behavior, stemming from a grossly dependent submissive orientation."  The examining psychiatrist recommended separation from the service.  However, the Veteran was kept on active duty, and apparently performed adequately, until November 1957.  

Review of the rest of the Veteran's service treatment records does not reveal any complaints of, treatment for, or diagnosis of any psychiatric disorder, including PTSD.  Psychiatric clinical evaluation of the Veteran on separation examination in November 1957 was normal.  To the extent that the Veteran has asserted treatment at various service department hospitals in Japan, those treatment records are in his service treatment records and reveal treatment for physical complaints.  There is no evidence of treatment for any psychiatric disability during service.  

Personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection purposes.  38 C.F.R. § 3.303(c).  

The earliest evidence of any diagnosis of PTSD or any other psychiatric disability, is contained in VA treatment records dated beginning in August 2003, which is over four and a half decades after he separated from service.  

In an August 2003 VA mental healthy triage note, he reported symptoms of depression.  He reported that he as in Korea with the artillery in 1955 after the war.  He asserted he could not watch war movies because of his symptoms.  He alleged two stressors at this time.  First he alleged that Koreans would throw babies in front of military vehicles to get compensation and that he saw a downed pilot burn to death because he could not open the canopy to free him.  The diagnosis was to rule out adjustment disorder and rule out PTSD.  

In October 2003, a VA mental health intake evaluation of the Veteran was conducted pursuant to his being evaluated for outpatient treatment purposes.  He reported four stressors.  First he again reported seeing a plane "flame out" and crash and that the pilot burned to death because he could not get the canopy open to save him.  He further reported that it was a "colonel with 5 kids."  Second he reported being a passenger in a truck in Korea whose driver allegedly ran over a Korean child; the Veteran indicated that he did not recall whether or not he saw the child's body.  Third, he alleges he saw a Korean solider kill another soldier by shooting him in the head at a guard post.  Finally, he reported that he was "in a fight in the barracks where a Puerto Rican [solider] held a knife to my neck.   . . .  I grabbed 2 bars from the bunk and started splitting heads their brains were coming out."  The diagnosis was PTSD and major depressive disorder.  The evaluator indicated that his "depression is seen as directly linked to PTSD."  

VA treatment records dated in 2004 indicate diagnoses depression and PTSD based on the October 2003 intake evaluation.  

A March 2004 letter from a VA psychiatrist indicates that the Veteran has "PTSD" from incidents that happened when he was stationed in Korea and Japan.  He does not have an Axis II [personality disorder] diagnosis.  If he was given a [diagnosis of] personality disorder in 1955, it is likely he had symptoms of PTSD.  Anxiety disorders were often diagnosed as personality disorders at that time."  This medial opinion relies upon an incorrect chronology of the facts, it is neither credible nor probative.  Specifically, the opinion asserts that the Veteran's stressors in Korea and Japan caused PTSD which was misdiagnosed as a personality disorder.  The problem with this is the timing of events.  The Veteran was diagnosed with a personality disorder in November 1955, which was before he was ever deployed overseas to Japan and Korea and experienced the alleged non-combat stressors which the psychiatrist claims caused PTSD.  This medical opinion is based upon a patently incorrect factual basis and is not probative.  

In May 2004, the Veteran submitted another stressor statement which reported three stressors as indicated above:  seeing the pilot crash and die trapped in a burning plane; being assaulted at knife-point by another solider; and seeing a Korean baby thrown in front of a truck.  

The Board will address the Veteran's alleged stressor of being assaulted at knife-point by another solider at this time.  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).  

The Veteran's assertion of such an assault completely lacks credibility.  In his October 2003 report he asserts he fought back so hard that he split open his assailant's head so he could see the brains.  In the May 2004 statement the Veteran stated that he believed he killed one of his assailants while fighting back.  It is inherently incredible that the Veteran would have so severely injured another solider during an altercation in a barracks to the point of killing him or splitting his head open and exposing his brains, and that there are no records of the event and no legal action would have ensued.  The evidence reveals that the Veteran continued in the service and was discharged honorably.  Accordingly, this reported stressor is not credible.  Moreover, subsequent to the May 2004 stressor statement, the Veteran has abandoned asserting any such stressor occurred.  

In March 2006, the Veteran made vague assertions of being caught in a crossfire at the Korean demilitarized zone (DMZ).  This statement is suitably vague as to dates and locations.  The assertions are not credible in light of the other evidence of record.  

In July 2010 a VA Compensation and Pension examination of the Veteran was conducted.  At this examination the Veteran only reported a single in-service stressor which was seeing an Air Force pilot burned to death in a crashed airplane.  The diagnosis was PTSD which the examiner indicated was caused by witnessing the reported "jet fighter crash in Japan."  However, the examiner noted that the crash had not been verified, although the Veteran asserted that it had.  

In February 2011, the Board remanded the case for additional development related to attempt to verify the single stressor of witnessing the alleged airplane crash during service.  The Veteran's primary stressor assertion is that he saw an Air Force fighter jet "flame out" and crash into a rice field in the vicinity of Johnson Air Force Base, Japan.  He asserts that he was driving by, they stopped and tried to rescue the pilot.  He further claims that the pilot was alive in the burning air plane but that he could not get the canopy open to save him.  He further asserts that the pilot burned to death, he alleged that the pilot literally "melted" before his eyes because of the heat of the fire and that the pilot was a "colonel with 5 kids."  Finally, the Veteran claims that this incident occurred in April 1956.  

VA conducted extensive stressor development and determined that the 5th Air Force could document 3 aircraft accidents that occurred in May 1956 which resulted in deaths.  The location and other details could not be verified.  The crash of a reconnaissance plane with a crew of 11 was reported as occuring in December 1956.  However, the Veteran's reported stressor indicates a one man jet fighter and not a large reconnaissance plane.  

The Veteran did not engage in combat; accordingly credible supporting evidence from showing that his claimed noncombat in-service stressors actually occurred is required for him to prevail.  See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such circumstances, the Veteran's lay testimony regarding the stressor is insufficient, standing alone, to establish service connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Veteran has current diagnoses of PTSD.  However, these diagnoses are based solely on the Veteran's accounts of non-combat stressors.  As discussed above, after considerable efforts at development, there is no credible supporting evidence that the alleged stressors occurred.  To the extent that there are diagnoses of psychiatric disabilities other than PTSD, specifically depression, there is no credible evidence linking that psychiatric disability to service independent of the diagnosed PTSD.  The preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


